DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US 2018/0250490 A1) (hereinafter Burgess) in view of Magee (US 2015/0108670 A1) (hereinafter Magee).
Regarding claim 1, Burgess teaches a gas sensor [system having sensor modules] (Para [0120-0125]) comprising: a humidifier configured to add water vapor to a sample gas [humidification system 101; providing heated and humidified respiratory gases] (Para [0012, 0090], see Fig. 1A);
a first temperature control system configured to control a first temperature of the sample gas from the humidifier [achieve desired output temperature level of gas to be delivered; heating device 114 controlled through user interface 105 and controller 118] (Para [0088, 0101, 0122]); and
a sensing unit measuring the sample gas while the sample gas is at the first temperature and includes the water vapor that the humidifier added [sensor modules 
Burgess fails to teach wherein the first temperature control system receives the sample gas from the humidifier. Magee teaches a humidified gas delivery system wherein humidified gas is received at a temperature control system [heated by electrically conductive resistor] (Para [0035, 0039]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Burgess with Magee such that the first temperature control system receives the humidified sample gas from the humidifier to control a first temperature of the sample gas from the humidifier in order to better achieve a desired output temperature for the gas to be delivered.
Regarding claim 2, Burgess in view of Magee as applied to claim 1 above teaches the claimed invention, in addition to further comprising a second temperature control system configured to control a second temperature of the sample gas at the humidifier [gases heating region 132 configured to preheat gases for increased efficiency of humidification] (Burgess Para [0130]).
Regarding claim 3, Burgess in view of Magee as applied to claim 2 above teaches the claimed invention, in addition to wherein the humidifier saturates humidity of the sample gas at the second temperature [gases heating region 132 configured to preheat gases for increased efficiency of humidification] (Burgess Para [0130]).
Regarding claim 4, Burgess in view of Magee as applied to claim 3 above teaches the claimed invention, except for wherein the first temperature is higher than the second temperature. Magee additionally teaches temperature regulation of 
Regarding claim 8, Burgess in view of Magee as applied to claim 1 above teaches the claimed invention, in addition to wherein the first temperature control system comprises: a chamber coupled to receive the sample gas including the water vapor that the humidifier added; a heater [114] positioned to heat the sample gas in the chamber; and a temperature sensor [141] coupled to control the heater (Burgess Para [0120], see Fig. 1E).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Magee, as applied to claim 1 above, and further in view of Nitta (US 2002/0170559 A1) (hereinafter Nitta).
Regarding claims 5-6, Burgess in view of Magee as applied to claim 1 above teaches the claimed invention, in addition to wherein the humidifier comprises a container holding water; and a tube that passes through the water in the container (see Fig. 1). Burgess in view of Magee fails to teach the tube including a gas permeable section through which the water vapor is added to the sample gas, wherein the tube passes through the water in the container. Nitta teaches a humidifier comprising a tube including a gas permeable section through which water vapor can permeate through (Para [0005-0008]). It would have been obvious to a person having ordinary skill in the 
Regarding claim 7, Burgess in view of Magee and Nitta as applied to claim 5 above teaches the claimed invention, in addition to wherein the humidifier is inside a second temperature control system that controls a second temperature that the sample gas has while the humidifier adds water vapor to the sample gas [gases heating region 132 configured to preheat gases for increased efficiency of humidification] (Burgess Para [0130]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Magee, as applied to claim 1 above, and further in view of Snelders et al. (US 2017/0184531 A1) (hereinafter Snelders).
Regarding claim 9, Burgess in view of Magee as applied to claim 1 above teaches the claimed invention, except for further comprising a filter system positioned to receive the sample gas input to the gas sensor, the filter system removing particulates and water droplets from the sample gas input to the gas sensor. Snelders teaches a gas sensor wherein the sample gas is filtered for particulates and water droplets before reaching the sensor in order to prevent contamination of the sensor (Para [0028]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Burgess in view of Magee with Snelders such to filter .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Linden et al. (US 2005/0119607 A1) (hereinafter Linden) in view of Snelders.
Regarding claim 10, Linden teaches a process for sensing one or more chemicals in a sample gas [gas sensor 6 to sense concentration of gas supplied or air in volume V] (Para [0022], see Fig. 1), the process comprising: filtering the sample gas [filter 10] (Para [0024, 0027], see Fig. 1);
adding water vapor to the sample gas to provide the sample gas with a target relative humidity at a first temperature [humidifying member 7, heating member 8] (Para [0023], see Fig. 1); and
measuring the sample gas with the water vapor added, the measuring sensing presence or levels of the one or more chemicals in the sample gas [gas sensor 6 to sense concentration of gas in volume V] (Para [0022], see Fig. 1).
Linden fails to teach filtering particulates and water droplets from the sample gas. Snelders teaches a process for sensing one or more chemicals in a sample gas wherein the sample gas is filtered for particulates and water droplets before reaching the sensor in order to prevent contamination of the sensor (Para [0028]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Linden with Snelders such to filter particulates and water droplets from the sample gas in order to prevent contamination of the gas sensor.
11, Linden in view of Snelders as applied to claim 10 above teaches the claimed invention, in addition to further comprising heating the sample gas to the first temperature while adding the water vapor to the sample gas [gas passes through heating member 8 and humidifying member 7] (Linden Para [0023]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Snelders, as applied to claim 11 above, and further in view of Magee.
Regarding claim 12, Linden in view of Snelders as applied to claim 11 above teaches the claimed invention, except for further comprising heating the sample gas to a second temperature after adding the water vapor, the measuring of the sample gas being performed while the sample gas is at the second temperature, the second temperature being higher than the first temperature. Magee teaches temperature regulation of humidified gas to prevent condensation within the system (Para [0105]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Linden in view of Snelders in view of Magee such to further comprise heating the sample gas to a second temperature after adding the water vapor, the measuring of the sample gas being performed while the sample gas is at the second temperature, the second temperature is higher than the first temperature in order to regulate the humidified gas such to prevent condensation in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861